Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154511 & (24)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  ROBERT DAVIS and DESMOND M. WHITE,                                                                                  Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 154511
                                                                    COA: 334989
                                                                    Wayne CC: 16-012226-AW
  WAYNE CIRCUIT CLERK, WAYNE COUNTY
  ELECTION COMMITTEE, DETROIT CITY
  CLERK, and PENELOPE BAILER,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered, and it is DENIED, because the Court is not persuaded that the questions
  presented should be reviewed by this Court before consideration by the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2016
         p1011
                                                                               Clerk